Citation Nr: 1516025	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  11-06 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, attention deficit hyperactivity disorder (ADHD), and alcohol dependence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to July 1988. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, as support for this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - in other words at a Travel Board hearing.  A transcript of the hearing is of record, which is entirely electronic (so paperless) using the Veterans Benefits Management System (VBMS).  Accordingly, all future consideration of this Veteran's case should take into consideration the existence of these electronic records.

During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it, preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2014).  The Board also held the record open for an additional 60 days after the hearing, so until April 2, 2015, to allow the Veteran time to obtain and submit still additional supporting evidence - in particular a medical nexus opinion etiologically linking his claimed psychiatric disorder to his military service.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  No such additional evidence since has been submitted, however.

Nevertheless, the claim requires further development before being decided on appeal, so the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

The duty to assist requires VA to provide an examination for an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Court has clarified that this third element of the McLendon test establishes a "low threshold" and requires only that the evidence "indicates" there "may" be a correlation between the current disability or symptoms and the Veteran's service.

The Veteran's diagnoses have included major depressive disorder, ADHD, and alcohol dependence.  He relates his depression and anxiety back to his military service.  He claims that, ever since his service, he has had a lot of problems forming close relationships with others and has anger issues.  He believes that his time in service aggravated his pre-existing ADHD.  See his March 2009 statement.  He also alleges that he became afraid of his drill sergeant and fellow soldiers while in service and that this fear still extends to being in close situations with other people.  During service he claims that he stopped showering and brushing his teeth because he was fearful of the shower room.  He also claims that, when he got to Germany, he was apprehensive, fearful, and constantly surprised.  He could not understand the new vehicles, the living situation, or the hierarchy.  Moreover, after he wrecked a vehicle in Germany, he became very stressed because he thought he would be dishonorably discharged, so he drank more and smoked hashish.

A VA compensation examination and opinion therefore are needed to ascertain all current psychiatric disorders, including the major depressive disorder, ADHD, and alcohol dependence already mentioned, and their etiologies in terms of their posited relationship with his military service.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to first identify all current acquired psychiatric disorders, including especially major depressive disorder, ADHD, and alcohol (and apparently also drug) dependence.  For each present diagnosis, an opinion is additionally needed concerning its etiology - particularly in terms of the likelihood (very likely, as likely as not, or unlikely) the disorder is the result of the Veteran's military service, meaning caused by it or, if instead 
pre-existing, chronically aggravated by it.

To facilitate making these important determinations, the claims folder must be made available to the examiner for review of the pertinent history.  The opinion must take into account the Veteran's claimed experiences in service.

As specifically concerning any substance abuse disorder (whether owing to abuse of alcohol, drugs, or both), the VA examiner must indicate the likelihood (very likely, as likely as not, or unlikely) the disorder is a symptom or manifestation of an underlying psychiatric disorder.

All opinions must be supported by explanatory rationale, preferably citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

